DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 15, 17, 27, 34 filed on 04/12/2022 have been considered but most of arguments are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 7, second paragraph, applicant argued that While Pantea may disclose using SVG rendering for processing both analog and digital data (see, e.g., paragraph [0031] of Pantea) and Hickman may disclose using WebGL rendering for processing both analog and digital data (see, e.g., col. 16, lines 36-40 of Hickman), nothing in either of these references discloses or suggests processing one type of data, e.g., analog data, using one type of rendering while using another type of rendering for other types of data, e.g. , digital data, as now clarified in the independent claims.
The examiner respectfully disagrees with Applicant’s argument. In fact, in paragraph [0023], Patena discloses “The components may communicate via local with a signal having one or more data packets…” and [0031] “The native controller I/O can include digital I/O that transmits and receives discrete voltage signals to and from the field devices, or analog I/O that transmits and receives analog voltage or current signals to and from the devices” and [0064] “in FIG. 7, self-describing data packet 702 includes a Data Item Identifier field that uniquely identifies the data item (e.g., a device tag name assigned to the data item, a data register identifier corresponding to the register in which the data item originates, etc.)” and [0065] “FIG. 7, a two-state indicator (e.g., a two-color LED graphic) that renders the Boolean value indicated in the Data Value field using a two-state color animation” Pantea teaches the native controller I/O can include both digital I/O and analog I/O. Therefore, the controller can output both analog numerical data (e.g. analog voltage numerical numbers 110V – 220V etc.) and digital signal data such as a digital tag name (two -color LED graphic), digital data identifier etc. corresponding to the received digital signal having one or more data packets.
The interpretation of claims 1, 3 under 35 U.S.C. §112 (f) is withdrawn in view of applicant’s amendment in claims 1, 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable by Pantea et al. (U.S. 2017/0126843 A1) in view of Hickman et al. (U.S. 8,817,021 B1). 
Regarding Claim 1, Pantea discloses a hybrid rendering HMI terminal device that is connected to a monitoring target device (Pantea, [0029] “FIG. 1, hybrid devices that combine controller functionality with other functions (e.g., visualization)” and [0034] “a user's client device or on an HMI terminal, in FIG. 2, client devices 208a and 208b can communicatively interface with industrial controller 118 over a wireless connection. The graphical interface displays defined in the client software are configured to render each item of device data on the client device” Pantea teaches a HMI terminal (a client device, hybrid device) can render data and connect to a monitoring target device (an industrial controller) the hybrid rendering HMI terminal device comprising: 
a web browser that displays an HMI screen (Pantea, Fig. 9, [0072] “on client device 921. User interface application 910 may be a human-machine interface application, a web browser” on which a first part and a second part are arranged, the first part and the second part representing a state of the monitoring target device (Pantea, Fig. 1, [0031] “Industrial controllers 118 may include analog I/O that transmits and receives analog voltage or current signals to and from the devices” and [0032] “HMIs  114 allow operators to submit data to specified data tags or memory addresses of the industrial controllers 118. HMIs 114 can generate one or more display screens through which the operator interacts with the industrial controllers 118, display screens can visualize present states of industrial systems, display metered or calculated values, employ color or position animations based on state, render alarm notifications and Fig. 2, [0034] “Client software 204a and 204b is configured to display selected items of device data from the industrial controller 118” Pantea teaches on the client device, a web browser displays an HMI screen can include a first part such as analog voltage, current signal data and second part such as visualized present state of the monitoring target device (the industrial controller 118) such as position animation, alarm notifications etc. that outputs both analog numerical data and digital signal data (Pantea [0023] “The components may communicate via local with a signal having one or more data packets (e.g., data from one component interacting with another component in a local system” and [0031] “The native controller I/O can include digital I/O that transmits and receives discrete voltage signals to and from the field devices, or analog I/O that transmits and receives analog voltage or current signals to and from the devices” and [0064] “in FIG. 7, self-describing data packet 702 includes a Data Item Identifier field that uniquely identifies the data item (e.g., a device tag name assigned to the data item, a data register identifier corresponding to the register in which the data item originates, etc.)” and [0065] “FIG. 7, a two-state indicator (e.g., a two-color LED graphic) that renders the Boolean value indicated in the Data Value field using a two-state color animation” Pantea teaches the native controller I/O can include both digital I/O and analog I/O. Therefore, the controller can output both analog numerical data (e.g. analog voltage numerical numbers 110V – 220V etc.) and digital signal data such as a digital tag name (two -color LED graphic), digital data identifier etc. corresponding to the received digital signal having one or more data packets.
an SVG rendering processing unit that renders the second part by SVG rendering when the signal data from the monitoring target device is data other than the analog numerical data, the second part being associated with the signal data (Pantea, [0030] “output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems” and [0032] “HMIs 114 can generate one or more display screens through which the operator interacts with the industrial controllers 118, display screens can visualize present states of industrial systems, display metered or calculated values, employ color or position animations based on state, render alarm notifications” and [0068] “If the retrieved data item is requested by client device 602 by invoking a pre-configured display screen that references the data item (e.g., widget or other graphical element)...to leverage native graphical rendering capabilities of the client device 602 (e.g., Javascript, scalable vector graphics, etc.) in order to display the requested data item in the format defined by the UI presentation metadata” Pantea teaches an SVG (a scalable vector graphics) can render the second part data items other than the analog numerical data such as widgets, graphical elements, alarm notifications that respond to control signals generated by the monitoring target device (the industrial controllers 118).
	Pantea teaches the monitoring target device (an industrial controller 118) includes an analog I/O that transmits and receives analog voltage or current signals to and from the devices ([0031]) and the client software can retrieve the device data from the monitoring target device’s memory (the industrial controller’s memory) and render the data on the pre-defined graphical interface, example, a processor usage percentage ([0034]).
	However, Pantea does not explicitly teaches a WebGL rendering processing unit that renders the first part by WebGL rendering when signal data from the monitoring target device is analog numerical data, the first part being associated with the signal data.
Hickman teaches a WebGL rendering processing unit that renders the first part by WebGL rendering when signal data from the monitoring target device is analog numerical data, the first part being associated with the signal data (Hickman, Col 12, lines 49-52 “the server may determine/locate the requested information (e.g., rendering instructions for WebGL and a shader), and provide the information to a client device” and Fig. 7, Col. 16, lines 24-26, lines 36-39 “The signal bearing medium 701 may include one or more programming instructions 702…the signal bearing medium 701 may encompass a communications medium 705, such as an analog communication medium” Hickman teaches a client device receives an analog signal (a signal bearing medium 701) includes programing instruction (702, Fig. 7) with rendering instruction for WebGLon the client device. Therefore, the combination between Pantea and Hickman can be used to teach a WebGL (as taught by Hickman) renders the first part the analog signal data from the monitoring target device (the controller 118) as analog numerical data (e.g. a processor usage percentage, taught by Pantea).
Pantea and Hickman are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Pantea to combine with a WebGL (as taught by Hickman) in order to render the first part by WebGL rendering when signal data from the monitoring target device is analog numerical data, the first part being associated with the signal data because Hickman can provide a client device receives an analog signal (a signal bearing medium 701) includes programing instruction (702, Fig. 7) with rendering instruction for WebGL on the client device (Hickman, Fig. 7, Col. 16, lines 24-26, lines 36-39). Doing so, it may combine identified rendering effects and information from a 3D object data model to determine code to run in WebGL (Hickman, Col. 12, lines 55-57).
Regarding Claim 2, Pantea as modified discloses the hybrid rendering HMI terminal device according to claim 1, wherein 
the WebGL rendering renders the first part by pre-rendering, in an offcanvas area, fonts necessary for string representation of numerical data and transferring a string representing the analog numerical data from the offcanvas area to a canvas area by using a texture mapping function of WebGL (Pantea, [0034] “the client software can retrieve one or more of the selected items of device data from the industrial controller's memory and render the selected data items on one or more of the pre-defined graphical interface screens. For example, a given graphical interface display may be configured to display a processor usage percentage read from the industrial controller as an animated bar having a fill amount corresponding to the processor usage” and [0079] “FIG. 11A. The version and connection statistics are rendered as alphanumeric text. FIG. 11B displays random access memory (RAM) usage, disk usage, and processor usage for an industrial device as limited numeric values between 0 and 100 (representing percentages) The combination between Patnead and Hickman teaches the WebGL rendering (as taught by Hickman) the first part by pre-defined graphical interface screens, in an animated bar (as offcanvas area) (Fig. 11), fonts for string representation of numerical data (the version and connection statistic, Fig. 11A) and a string representing the analog numerical data e.g. RAM usage, disk usage, processor usage as numeric values between 0 and 100 (representing percentages) (Fig. 11B); and 
the SVG rendering renders the second part by updating an svg element in a DOM managed by the web browser (Pantea, [0068] “rendering capabilities of the client device 602 (e.g., Javascript, scalable vector graphics) in order to display the requested data item in the format defined by the UI presentation metadata” and [0086] FIG. 13, the interface application may retrieve the identified graphical object from a library of supported graphical objects associated with the interface application, and insert the graphical object onto a user interface display generated by the interface application” Pantea teaches the SVG renders the second part by updating data items/graphic objects (e.g. widgets) in the format defined by the UI from a library of supported graphical objects (referred to as an document object model, DOM) managed by the UI, the web browser.
Regarding Claim 3, Pantea as modified discloses the hybrid rendering HMI terminal device according to claim 1[[ or 2]], wherein the analog numerical data is voltage data or electrical current data (Pantea, [0031] “Industrial controllers 118 may include the native controller I/O can include digital I/O that transmits and receives discrete voltage signals to and from the field devices” Pantea teaches the rendering HMI terminal device (client device) can receive the voltage data (voltage signal) from the monitoring target device (the industrial controllers 118).
Regarding Claim 4, Pantea as modified discloses a hybrid rendering HMI terminal device that is connected to a monitoring target device (Pantea, [0029] “FIG. 1, hybrid devices that combine controller functionality with other functions (e.g., visualization)” and [0034] “a user's client device or on an HMI terminal, in FIG. 2, client devices 208a and 208b can communicatively interface with industrial controller 118 over a wireless connection. The graphical interface displays defined in the client software are configured to render each item of device data on the client device” Pantea teaches a HMI terminal (a client device, hybrid device) can render data and connect to a monitoring target device (an industrial controller), the hybrid rendering HMI terminal comprising: 
a display that displays a web browser (Pantea, [0032] “HMIs114 can generate one or more display screens through which the operator interacts with the industrial controllers 118” and [0072] “User interface application 910 may be a web browser” a display screen displays a web browser.
a processor that executes a program; and a memory that stores the program (Pantea, [0039] “software instructions stored on memory 312 and executed by processor(s) 310”), the program performing, when being executed by the processor, processing of: 3Docket No. 15256US01 Preliminary Amendment 
displaying an HMI screen on the web browser, a first part and a second part being arranged on the HMI screen, the first part and the second part representing a state of the monitoring target device;
 rendering the first part by WebGL rendering when signal data from the monitoring target device is analog numerical data, the first part being associated with the signal data; and 
rendering the second part by SVG rendering when the signal data from the monitoring target device is data other than the analog numerical data, the second part being associated with the signal data.  
Claim 4 is substantially similar to claim 1 is rejected based on similar analyses
Regarding Claim 5, Pantea as modified discloses the hybrid rendering HMI terminal device according to claim 4, wherein the memory includes a main memory (Pantea, Fig. 14, [0091] “a processing unit 1414, a system memory 1416. The processing unit 1414 can be any of various available processors” Pantea teaches the system memory 1416 as a main memory and a GPU memory (Hickman, Fig. 6, Col. 15, lines 41-43, line 52 “System memory 620 includes, RAM, ROM, EEPROM. Computing device 600 include a graphics processing unit 652” Hickman teaches a GPU can access to RAM of system memory (referred to as a GPU memory); and 
the WebGL rendering renders the first part by pre-rendering, in an area on the main memory, fonts necessary for string representation of the numerical data and transferring a string representing the analog numerical data from the area to the GPU memory by using a texture mapping function of WebGL: and 
the SVG rendering renders the second part by updating a svg element in a DOM managed by the web browser on the main memory.  
Claim 5 is substantially similar to claim 2 is rejected based on similar analyses
Regarding Claim 6, Pantea as modified discloses the hybrid rendering HMI terminal device according to claim 4[[ or 5]], wherein the analog numerical data is voltage data or electrical current data.
Claim 6 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 7 (New), the hybrid rendering HMI terminal device according to claim 4, Pantea does not explicitly teach wherein the analog numerical data is rendered only using WebGL rendering.
However, Hickman teaches wherein the analog numerical data is rendered only using WebGL rendering (Hickman, Col. 12, lines 49-52 “the server may determine/locate the requested information (e.g., rendering instructions for WebGL and a shader), and provide the information to a client device” and  Col. 7, lines 14-18 “FIG. 3 illustrates an example format and structure 300 of a three-dimensional (3D) scene document. The structure 300 includes a list 302 of object portions in a scene constituting one or more objects…Each given object or portion may include additional information specifying details of the object or portion” and Col. 8, line 33 TABLE-US-00001 TABLE 1” Hickman teaches using WebGL for rendering 3D objects with analog numerical data as shown in Table 1.
Pantea and Hickman are combinable see rationale in claim 1.
Regarding Claim 8 (New), Pantea as modified discloses the hybrid rendering HMI terminal device according to claim 7, wherein the digital signal data is rendered only using SVG rendering (Pantea [0031] “The native controller I/O can include digital I/O that transmits and receives discrete voltage signals to and from the field devices. The controller I/O can communicate with a controller's processor over a backplane such that the digital and analog signals can be read into” and [0068] “the rendering instructions generated by the interface server component 304 may be configured to leverage native graphical rendering capabilities of the client device 602 (e.g., Javascript, scalable vector graphics etc.) in order to display the requested data item in the format defined by the UI presentation metadata” Pantea teaches the received digital signal data is rendered by using scalable vector graphics.
Regarding Claim 9 (New), the hybrid rendering HMI terminal device according to claim 1, Pantea does not explicitly teach wherein the analog numerical data is only rendered by the WebGL rendering processing circuit
However, Hickman teaches wherein the analog numerical data is only rendered by the WebGL rendering processing circuit (Hickman, Col. 12, lines 49-52 “the server may determine/locate the requested information (e.g., rendering instructions for WebGL and a shader), and provide the information to a client device” and  Col. 7, lines 14-18 “FIG. 3 illustrates an example format and structure 300 of a three-dimensional (3D) scene document. The structure 300 includes a list 302 of object portions in a scene constituting one or more objects…Each given object or portion may include additional information specifying details of the object or portion” and Col. 8, line 33 TABLE-US-00001 TABLE 1” and Col. 11, lines 48-50 “each block in FIG. 5 may represent circuitry that is wired to perform the specific logical functions in the process” Hickman teaches using WebGL for rendering 3D objects with analog numerical data as shown in Table 1 by a processing circuit.
Regarding Claim 10 (New), Pantea as modified discloses the hybrid rendering HMI terminal device according to claim 9, wherein digital signal data is rendered only using the SVG rendering processing circuit (Pantea, [0023] “a component can be an apparatus with specific functionality provided by mechanical parts operated by electric or electronic circuitry which is operated by a software or a firmware application executed by a processor” and [0031] “The native controller I/O can include digital I/O that transmits and receives discrete voltage signals to and from the field devices. The controller I/O can communicate with a controller's processor over a backplane such that the digital and analog signals can be read into” and [0068] “the rendering instructions generated by the interface server component 304 may be configured to leverage native graphical rendering capabilities of the client device 602 (e.g., Javascript, scalable vector graphics etc.) in order to display the requested data item in the format defined by the UI presentation metadata” Pantea teaches the received digital signal data is rendered by using scalable vector graphics via a processing circuit (an electronic circuitry as a processor).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611